Motion by petitioner for reinstatement to the Bar of the State of New York, upon the compliance with the order of this court, which required him to enroll and attend a bar review course and to submit proof of such compliance with said condition. The petitioner has submitted an affidavit that he attended a formal bar review course and has completed said course. The court finds that petitioner has complied with its order and directs that the petitioner Emanuel Rosenberg be reinstated as an attorney and counselor at law, and the clerk of this court is directed to restore his name to the roll of attorneys, forthwith. Mollen, P. J., Damiani, Lazer, Mangano and Weinstein, JJ., concur.